UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Airlines (2.1%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 118,355 $192,310 Copa Holdings SA Class A (Panama) 1,391 182,666 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) (NON) 77,263 357,273 Auto components (1.8%) Delphi Automotive PLC (United Kingdom) 4,526 220,914 Hyundai Mobis Co., Ltd. (South Korea) 1,635 410,009 Automobiles (3.1%) Kia Motors Corp. (South Korea) 7,320 380,598 Maruti Suzuki India, Ltd. (India) 6,316 179,520 Tata Motors, Ltd. (India) 95,496 525,523 Beverages (2.0%) Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 8,352 317,961 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,848 200,674 SABMiller PLC (United Kingdom) 3,227 163,879 Building products (1.5%) China Liansu Group Holdings, Ltd. (China) 440,000 250,553 Sung Kwang Bend Co., Ltd. (South Korea) 10,621 260,462 Commercial banks (16.1%) Bangkok Bank PCL NVDR (Thailand) 48,900 331,235 Bank Mandiri (Persero) Tbk PT (Indonesia) 427,000 423,701 China Construction Bank Corp. (China) 783,000 632,900 CIMB Group Holdings Berhad (Malaysia) 130,000 349,522 Credicorp, Ltd. (Peru) 2,193 301,801 Erste Group Bank AG (Czech Republic) 6,751 214,203 Grupo Financiero Banorte SAB de CV (Mexico) 68,911 440,541 ICICI Bank, Ltd. (India) 11,224 229,380 Industrial and Commercial Bank of China, Ltd. (China) 858,000 600,162 Itau Unibanco Holding SA ADR (Preference) (Brazil) 40,432 608,102 Jammu & Kashmir Bank, Ltd. (India) 12,148 263,518 Sberbank of Russia ADR (Russia) 53,707 647,360 Siam Commercial Bank PCL (Thailand) 35,900 205,736 Turkiye Halk Bankasi AS (Turkey) 30,271 321,953 Commercial services and supplies (0.5%) China Everbright International, Ltd. (China) 228,000 183,623 Computers and peripherals (1.8%) Asustek Computer, Inc. (Taiwan) 28,000 307,206 Casetek Holdings, Ltd. (Taiwan) (NON) 58,000 317,100 Construction and engineering (5.3%) China Railway Group, Ltd. (China) 626,000 321,668 China Singyes Solar Technologies Holdings, Ltd. (China) 339,000 370,632 CTCI Corp. (Taiwan) 70,000 143,575 Daelim Industrial Co., Ltd. (South Korea) 3,909 327,773 Gamuda Bhd (Malaysia) 148,000 226,925 Hyundai Development Co. (South Korea) 6,810 161,464 Jaypee Infratech, Ltd. (India) (NON) 156,121 91,063 Surya Semesta Internusa Tbk PT (Indonesia) 1,077,000 181,551 Construction materials (1.4%) China National Building Material Co., Ltd. (China) 126,000 134,282 China Shanshui Cement Group, Ltd. (China) 410,000 212,656 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 51,500 124,558 Consumer finance (0.8%) Samsung Card Co., Ltd. (South Korea) 8,010 264,967 Diversified financial services (1.5%) BM&F Bovespa SA (Brazil) 37,369 242,345 Haci Omer Sabanci Holding AS (Turkey) 41,420 263,893 Diversified telecommunication services (1.6%) Telefonica Brasil SA ADR (Brazil) 7,652 189,081 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 328,000 368,091 Electric utilities (1.5%) Power Grid Corp. of India, Ltd. (India) 126,502 253,745 Tenaga Nasional Bhd (Malaysia) 103,500 275,800 Electronic equipment, instruments, and components (2.3%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 198,679 505,434 TPK Holding Co., Ltd. (Taiwan) 7,000 138,117 Tripod Technology Corp. (Taiwan) 73,900 169,241 Energy equipment and services (0.8%) Ezion Holdings, Ltd. (Singapore) 152,000 273,124 Food and staples retail (3.4%) Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 2,396 117,787 CP ALL PCL (Thailand) 242,700 344,710 Magnit OJSC (Russia) 1,385 310,352 Shoprite Holdings, Ltd. (South Africa) 23,508 411,204 Food products (1.0%) First Resources, Ltd. (Singapore) 100,000 150,189 Sao Martinho SA (Brazil) 15,173 194,320 Health-care equipment and supplies (0.9%) Hartalega Holdings Bhd (Malaysia) 84,600 150,097 Top Glove Corp. Bhd (Malaysia) 76,500 157,314 Health-care providers and services (1.1%) Diagnosticos da America SA (Brazil) 28,900 150,720 Sinopharm Group Co. (China) 80,400 215,501 Hotels, restaurants, and leisure (3.7%) Grand Korea Leisure Co., Ltd. (South Korea) 5,290 171,755 Hana Tour Service, Inc. (South Korea) 3,988 252,996 Home Inns & Hotels Management, Inc. ADR (China) (NON) 7,134 206,815 Hotel Shilla Co., Ltd. (South Korea) 4,838 265,595 Kangwon Land, Inc. (South Korea) 12,280 377,106 Household durables (2.2%) Coway Co., Ltd. (South Korea) 9,855 481,955 Direcional Engenharia SA (Brazil) 36,952 272,594 Industrial conglomerates (0.5%) Alfa SAB de CV (Mexico) 81,133 192,066 Insurance (1.6%) China Pacific Insurance (Group) Co., Ltd. (China) 48,200 161,423 Ping An Insurance (Group) Co. of China, Ltd. (China) 34,500 252,880 Porto Seguro SA (Brazil) 10,979 136,251 Internet software and services (1.6%) Tencent Holdings, Ltd. (China) 4,700 185,618 Yandex NV Class A (Russia) (NON) 13,350 362,586 IT Services (0.8%) HCL Technologies, Ltd. (India) 20,491 269,521 Machinery (0.5%) China Automation Group, Ltd. (China) 647,000 159,975 Media (2.5%) CJ CGV Co., Ltd. (South Korea) 4,141 198,728 Grupo Televisa, S.A.B ADR (Mexico) 11,142 290,583 Naspers, Ltd. Class N (South Africa) 5,210 382,810 Metals and mining (1.0%) MMG, Ltd. (Australia) (NON) 624,000 170,303 Vale SA ADR (Preference) (Brazil) 8,463 114,081 Vale SA ADR (Brazil) 4,239 61,042 Multiline retail (0.6%) Matahari Department Store Tbk PT (Indonesia) (NON) 144,000 191,116 Oil, gas, and consumable fuels (8.5%) Cairn India, Ltd. (India) 52,178 262,280 CNOOC, Ltd. (China) 368,000 647,069 Dragon Oil PLC (Turkmenistan) 25,268 239,223 Lukoil OAO ADR (Russia) 9,788 576,684 Pacific Rubiales Energy Corp. (Colombia) 15,555 328,579 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,106 467,976 Petroleo Brasileiro SA ADR (Brazil) 7,458 132,529 Surgutneftegas OAO (Preference) (Russia) (NON) 450,952 275,315 Pharmaceuticals (0.8%) Glenmark Pharmaceuticals, Ltd. (India) (NON) 26,292 274,197 Real estate investment trusts (REITs) (0.6%) Macquarie Mexico Real Estate Management SA de CV (Mexico) 79,526 197,100 Real estate management and development (3.6%) Aliansce Shopping Centers SA (Brazil) 18,045 181,983 BR Malls Participacoes SA (Brazil) 25,973 265,090 BR Properties SA (Brazil) 21,609 208,342 China Overseas Grand Oceans Group, Ltd. (China) 171,000 246,465 China Overseas Land & Investment, Ltd. (China) 74,000 216,968 LSR Group OJSC GDR (Russia) 33,740 122,216 Road and rail (0.6%) Localiza Rent a Car SA (Brazil) 14,699 224,417 Semiconductors and semiconductor equipment (9.3%) Samsung Electronics Co., Ltd. (South Korea) 1,550 2,090,291 SK Hynix, Inc. (South Korea) (NON) 19,650 551,855 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 155,889 567,041 Software (0.7%) Changyou.com, Ltd. ADR (China) 7,548 232,101 Textiles, apparel, and luxury goods (0.8%) Compagnie Financiere Richemont SA (Switzerland) 32,520 288,647 Trading companies and distributors (1.0%) Barloworld, Ltd. (South Africa) 18,526 159,658 Mills Estruturas e Servicos de Engenharia SA (Brazil) 11,773 192,057 Transportation infrastructure (1.3%) Bangkok Expressway PCL (Thailand) 188,000 246,837 TAV Havalimanlari Holding AS (Turkey) (NON) 33,323 209,193 Water utilities (1.1%) Beijing Enterprises Water Group, Ltd. (China) 1,048,000 394,865 Wireless telecommunication services (3.0%) America Movil SAB de CV ADR Ser. L (Mexico) 9,070 180,584 KCell JSC ADR (Kazakhstan) (NON) 11,776 189,609 Mobile Telesystems OJSC (Russia) (NON) 42,026 335,223 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 51,308 316,587 Total common stocks (cost $31,254,924) UNITS (0.8%) (a) Units Value Grupo BTG Pactual (Brazil) 17,526 $268,970 Total units (cost $290,984) PURCHASED EQUITY OPTIONS OUTSTANDING (0.1%) (a) Expiration Number of date/strike price contracts Value MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/$400.43 8,342 $42,618 Total purchased equity options outstanding (cost $51,687) SHORT-TERM INVESTMENTS (1.2%) (a) Shares Value Putnam Short Term Investment Fund 0.01% (AFF) 407,359 $407,359 Total short-term investments (cost $407,359) TOTAL INVESTMENTS Total investments (cost $32,004,954) (b) WRITTEN EQUITY OPTIONS OUTSTANDING at 5/31/13 (premiums $32,478) (Unaudited) Expiration Number of date/strike price contracts Value MSCI Daily Total Return Net Emerging Markets Index (Call) Jun-13/$442.57 4,118 $864 MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/358.27 8,342 6,980 Total $7,844 Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $34,548,810. (b) The aggregate identified cost on a tax basis is $32,281,545, resulting in gross unrealized appreciation and depreciation of $3,889,361 and $2,010,615, respectively, or net unrealized appreciation of $1,878,746. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $493,369 $6,630,961 $7,124,330 $512 $— Putnam Short Term Investment Fund * — 5,915,721 5,508,362 80 407,359 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $1,822,503 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): South Korea 18.1% China 16.5 Brazil 12.7 Russia 8.3 India 6.9 Taiwan 6.3 Mexico 4.4 Turkey 4.3 Indonesia 3.8 Malaysia 3.4 Thailand 3.3 South Africa 2.8 United States 1.3 Singapore 1.2 United Kingdom 1.1 Colombia 1.0 Peru 0.9 Switzerland 0.8 Turkmenistan 0.7 Czech Republic 0.6 Kazakhstan 0.6 Panama 0.5 Australia 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $990,906 $4,106,358 $— Consumer staples 1,485,804 725,272 — Energy 1,204,399 1,998,380 — Financials 2,787,291 5,542,746 — Health care 150,720 797,109 — Industrials 1,230,353 3,405,388 — Information technology 594,687 5,101,424 — Materials 175,123 641,799 — Telecommunication services 704,888 874,287 — Utilities — 924,410 — Total common stocks — Purchased equity options outstanding — 42,618 — Units 268,970 — — Short-term investments 407,359 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written equity options outstanding $— $(7,844) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $42,618 $7,844 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 3,000 Written equity option contracts (number of contracts) 4,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
